Exhibit 10.29

 

LOGO [g235518g50f31.jpg]

 

May 7, 2008

Robert F. Heeg, Executive Vice President

RAND IMAGINiT Technologies

Dear Bob:

We are pleased to outline the terms and conditions of your compensation for
fiscal year 2008, which began November 1, 2007 and ends on October 31, 2008. The
terms and conditions provided in this letter will be incorporated by reference
into your Employment Agreement. Unless otherwise specified here, all other terms
and conditions of your Employment Agreement remain the same.

Base Salary

Your annualized base salary will be $220,000 USD.

Automobile Allowance

In addition to your base pay, you will receive an automobile allowance in the
amount of $1,000 USD per month. Please note that this amount is taxable income
to you and will be reported on your W-2 at the end of the tax year.

Variable Compensation

Your total bonus target for the compensation period is $87,500 USD (equivalent
to $105,000 USD on an annualized basis), plus an additional component for
successfully closing an M&A transaction. Your variable compensation will be made
up of three components:

Objective Component = $62,500

The Objective Component of your bonus will be based on the IMAGINiT Worldwide
division EBITDA as reflected in the 2008 business plan. This portion of your
bonus will be calculated as follows:

FY2008 DIVISION EBITDA TARGET = $9,434,000

FY2008 Percentage Percentage Bonus Payment*

EBITDA Achievement Achievement Bonus Payable for Compensation Period

0 - $7,547,200 0%-80% 0% $0

$7,547,200 - $9,434,000 80% - 100% 50%-100% $31,250- $62,500*

$9,434,000 or greater > 100% > 100% $62,500 or greater*

This means that, at 80% achievement of your EBITDA target, 50% of your objective
bonus is payable. Beyond 80% EBITDA achievement, an additional amount up to the
remaining 50% of your bonus is payable on a sliding scale according to the
percentage of actual achievement. For example, at 90% of EBITDA achievement, you
have reached 50% of the goal beyond the 80% mark. So, 50% of the additional
bonus amount — or $15,625 — is due and payable to you. Similarly, if the company
exceeds 100% of its EBITDA target, your bonus will be higher than the amount
planned at 100% achievement, and the additional amount will be calculated using
the same slope as that between the 80%-100% achievement levels.

page 1 of 2



--------------------------------------------------------------------------------

LOGO [g235518g05l71.jpg]

 

Robert F. Heeg, Executive Vice President

IMAGINiT Technologies

page two

Subjective Component = $25,000

The Subjective Component of your bonus will be based on the successful
completion of the action items included in your 2008 Top Ten List for IMAGINiT
Worldwide. Since the items are prioritized, the first five items on your Top Ten
List carry more weight than the remaining five. As a result, your subjective
bonus will be paid out as follows:

Part 1 — IMAGINIT North America

Dollar amount for achievement of each of Items 1 through 5: $2,500*

Dollar amount for achievement of each of Items 6 through 10: $1,500*

Dollar Amount for full achievement of your Top Ten: $20,000* USD

Part 2 — IMAGINIT Asia/Pacific

Dollar amount for achievement of each of Items 1 through 5: $750*

Dollar amount for achievement of each of Items 6 through 10: $250*

Dollar Amount for full achievement of your Top Ten: $5,000* USD

* Because your bonus payment for 2007 included payment for the first two months
of fiscal year 2008, the Variable Compensation Period has been defined as
January 1 — October 31, 2008, and bonuses payable to you for the Compensation
Period have been calculated at 10/12ths of the annual payment amount. Division
EBITDA results are shown for the entire fiscal year.

Acquisition Component — dependent on acquisitions

You will receive a bonus for the successful completion of IMAGINiT acquisitions
approved by the Board of Directors.

Dollar amount for each successful acquisition: $5,000 USD

Special Compensation Opportunity for FY2008

The EBITDA target for RAND Worldwide is $5,467,000. In FY2008 only, 50% of any
amount achieved above this target will be divided among the five members of the
Executive Team. Your portion of this EBITDA bonus will be 30% of the total
available to the Executive Team.

This additional compensation opportunity will be in place for this fiscal year
only and will not be repeated in subsequent years.

Yours sincerely,

Marc Dulude

President & Chief Executive Officer

Acknowledgement and Agreement

The undersigned hereby acknowledges and accepts this offer:

Robert F. Heeg Date

page 2 of 2



--------------------------------------------------------------------------------

LOGO [g235518g88u12.jpg]

 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of March 31,
2008 (the “Effective Date”) between RAND IMAGINiT Technologies, Inc., an Ohio
corporation with its principal executive offices at 8001 Sweet Valley Drive,
Valley View, OH 44125 (the “Company”), and Robert Heeg of 10022 Jamestown Drive,
North Royalton, OH 44133 (“Executive”).

WHEREAS, Executive and the Company have previously entered into an employment
agreement dated as of January 1, 2007 (the “Original Agreement”), and each of
Executive and the Company agrees that, on account of the grant of options and
other valuable consideration provided for herein, that this Agreement shall
supersede and replace the Original Agreement, and the Original Agreement shall
be of no further force or effect; and

WHEREAS, the Company desires to continue to employ and retain Executive in a
senior executive capacity and to enter into an agreement embodying the terms of
such employment; and

WHEREAS, Executive desires to accept such continued employment and enter into
such an agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Company and Executive (the “Parties”),
the Parties hereby agree as follows:

1. Term of Employment. The Company hereby agrees to employ Executive, and
Executive hereby accepts such continued employment with the Company, on an
at-will basis and upon the terms and subject to the conditions set forth in this
Agreement, for a period commencing on the Effective Date and continuing until
terminated in accordance with the provisions of Section 5 (the “Employment
Term”).

2. Title; Duties. During the Employment Term, Executive shall serve as Executive
Vice President, IMAGINiT-Worldwide Operations of the Company reporting to the
Company’s Chief Executive Officer (the “CEO”). Executive hereby agrees to
undertake the duties and responsibilities inherent in such position and such
other duties and responsibilities consistent with such position as the CEO shall
from time to time reasonably assign to Executive. Executive further agrees to
devote Executive’s working time and attention on a full time basis to such
duties during the Employment Term.

3. No Conflicting Commitments. During the Employment Term, Executive shall
devote substantially all of Executive’s business time and efforts to the
performance of Executive’s duties hereunder. Executive will not enter into any
consulting agreement which, in the opinion of the CEO, conflicts with the
Company’s interests or which might impair the performance of Executive’s duties
as an employee of the Company consistent with the terms herein.

4. Compensation and Benefits.

4.1 Base Salary and Bonus. During the Employment Term, the Company shall pay
Executive for Executive’s services hereunder a base salary at the initial annual
rate of

-1-



--------------------------------------------------------------------------------

LOGO [g235518g88t51.jpg]

 

$220,000, payable in regular installments in accordance with the Company’s usual
payment practices and subject to annual review and adjustment by the Board. Such
amount (as it may be adjusted from time to time in accordance with this Section
4.1) shall be referred to herein as the “Base Salary.” Executive shall also be
eligible to receive a discretionary annual cash bonus based on a target amount
(either as a percentage or a fixed dollar amount) established and evaluated by
the Board of Directors (the “Board”) of the Company’s parent’s parent, Typhoon
Acquisition Corp. (“TAC”) and based on Company, TAC and individual performance.
Executive shall also be eligible to participate in any and all other bonus plans
and packages that are made available to the Company’s executives, on a basis
consistent with Executive’s position and then-current Base Salary and in
accordance with the policies and practices of the Company and the Board.

4.2. Executive Benefits. During the Employment Term and subject to any
contributions therefor generally required of senior executives of the Company,
Executive shall be entitled to receive such employee benefits (including fringe
benefits, retirement plan participation, and life, health, dental, accident and
short and long term disability insurance and a car allowance of $1,000/month)
which the Company may, in its sole and absolute discretion, make available
generally to its senior executives or personnel similarly situated; provided,
however, that it is hereby acknowledged and agreed that any such employee
benefit plans may be altered, modified or terminated by the Company at any time
in its sole discretion without recourse by Executive.

4.3. Paid Time Off. Executive shall be entitled to five weeks (25 working days)
of paid time off (“PTO”) per annum during the Employment Term, to be taken at
such time or times as shall be mutually convenient for the Company and Executive
and in accordance with Company policies and practices. Unused PTO shall be
allocated pursuant to the Company’s existing policies and practices, including
but not limited to no more than one week of unused PTO may be carried forward
from one year to the next.

4.4. Business Expenses and Perquisites. Upon delivery of adequate documentation
of expenses incurred in accordance with the policies and practices of the
Company, Executive shall be entitled to reimbursement by the Company during the
Employment Term for reasonable travel, entertainment and other business expenses
incurred by Executive in the performance of Executive’s duties hereunder in
accordance with such policies as the Company may from time to time have in
effect.

4.5. Stock Option Grant. As further compensation for Executive’s services
hereunder and as consideration for this Agreement, the Company shall grant to
Executive, on the Effective Date, a stock option (the “Execution Stock Option”)
to purchase 100,000 shares of the TAC’s Common Stock, $0.01 par value per share
(the “Common Stock”), pursuant to TAC’s Amended and Restated 2007 Equity
Incentive Plan (the “Plan”) and in accordance with the terms, and subject to a
vesting schedule pursuant to which twenty-five percent of the shares shall vest
annually commencing on the first anniversary of the Effective Date, and other
conditions, set forth in the form of Option Certificate (attached hereto as
Exhibit A). Subject to the discretion of the Board, the Company may grant to
Executive from time to time other stock options to purchase additional shares of
Common Stock, also pursuant to the Plan and such other terms and conditions set
forth at the time of such grant (the Execution Stock Option and such other stock
options, collectively, the “Stock Options”). The exercise price of each of the
Stock Options is the fair market value of the TAC Common Stock as of the date of
the grant of each such Option, as

-2-



--------------------------------------------------------------------------------

LOGO [g235518g13i01.jpg]

 

determined by the Board.

4.6. Taxes. All of Executive’s compensation, including, but not limited to the
Base Salary, shall be subject to withholding for all federal, state, provincial
and local employment-related taxes, including income, social security, and
similar taxes.

5. Termination.

5.1. Without Cause by the Company. The Company may terminate Executive’s
employment hereunder at any time without Cause (as defined in Section 5.2) to be
effective immediately upon delivery of notice thereof. The effective date of
Executive’ s termination shall be referred to herein as the “Termination Date.”
If Executive’s employment is terminated by the Company pursuant to this Section
5.1, the Company shall pay Executive all amounts owed to Executive for work
performed prior to the Termination Date, the cash value of any accrued but
unused PTO as of the Termination Date, plus the following amounts and
consideration, subject to standard payroll scheduling, deductions and
withholdings (the “Severance Package”), provided Executive satisfies the
conditions set forth at the end of this paragraph (the “Severance Conditions”):
(i) the Base Salary through the end of the twelve (12) month period commencing
on the Termination Date (such period, the “Severance Payment Period”); and (ii)
the costs associated with continuing the benefits which Executive is entitled to
receive pursuant to Section 4.2 of this Agreement at the level in effect as of
the Termination Date (subject to any employee contribution requirements
applicable to Executive on the Termination Date) through the Severance Payment
Period commencing on the Termination Date. The payment to Executive of any
benefits or consideration other than the foregoing following the termination of
Executive’s employment pursuant to this Section 5.1 shall be determined by the
Board in its sole discretion in accordance with the policies and practices of
the Company and applicable laws. The parties agree that the Executive shall not
be eligible for the Severance Package unless and until 28 days (including a 7
day revocation period) after Executive has first satisfied and continues to
satisfy the Severance Conditions, as follows: (a) full compliance with the
Employee Confidentiality, Assignment of Inventions, Non-Competition and
Non-Solicitation Agreement attached hereto as Exhibit B (the “NDA”); (b)
compliance with Executive’s obligations under this Agreement; and (c) execution
of a waiver and release of claims in favor of TAC and the Company related to
Executive’s employment with the Company substantially in the form set forth in
Exhibit C attached hereto.

5.2. For Cause by the Company. Notwithstanding any other provision of this
Agreement, Executive’s employment hereunder may be terminated by the Company at
any time for Cause. For purposes of this Agreement, “Cause” shall mean: (i)
Executive’s arbitrary, unreasonable, or willful failure to follow the reasonable
instructions of the Board or otherwise perform Executive’s duties hereunder
(other than as a result of a Disability (as defined in Section 5.3)) for five
(5) days after a written demand for performance is delivered to Executive on
behalf of the Company which demand specifically identifies the manner in which
the Company alleges that Executive has not substantially followed such
instructions or otherwise performed Executive’s duties; (ii) Executive’s gross
negligence or willful misconduct in the performance of Executive’s duties under
this Agreement; (iii) other behavior that is materially injurious to the Company
(whether from a monetary perspective or otherwise), including without
limitation, substance abuse; (iv) Executive’s willful commission of an act
constituting fraud, embezzlement, breach of any fiduciary duty owed to the
Company or its stockholders or other material dishonesty with respect to

-3-



--------------------------------------------------------------------------------

LOGO [g235518g37v27.jpg]

 

the Company; (v) Executive’s conviction of, or the filing of a plea of nolo
contendere or its equivalent with respect to, a felony or any other crime
involving dishonesty or moral turpitude; or (vi) Executive’s material breach of
Executive’s obligations under this Agreement or under the NDA. If Executive’s
employment is terminated by the Company for Cause, the Company shall pay
Executive all amounts owed to Executive for work performed prior to the
Termination Date, plus the cash value of any accrued but unused PTO, as of the
Termination Date. The payment to Executive of any other benefits following the
termination of Executive’s employment pursuant to this Section 5.2 shall be
determined by the Board in its sole discretion in accordance with the policies
and practices of the Company and applicable laws.

5.3. Disability and Death. Subject to the requirements of the Americans with
Disabilities Act and any other applicable laws, Executive’s employment hereunder
may be terminated by the Company at any time in the event of the Disability of
Executive. For purposes of this Agreement, “Disability” shall mean the inability
of Executive to perform substantially Executive’s duties hereunder due to
physical or mental disablement which continues for a period of four (4)
consecutive months during the Employment Term, as determined by an independent
qualified physician mutually acceptable to the Company and Executive (or
Executive’s personal representative). If Executive’s employment is terminated by
the Company for Disability or death, the Company shall pay Executive (or
Executive’s estate or legal representative) all amounts owed to Executive for
work performed prior to the Termination Date, the cash value of any accrued but
unused PTO, as of the Termination Date, plus the Severance Package, except that
the Base Salary paid as a part of the Severance Package shall be reduced by the
amount of Base Salary, salary continuation (short-term disability), and cash
disability benefits (long-term disability) paid to Executive for the
corresponding period under the Company’s employee benefit plans as then in
effect. The payment to Executive of any benefits other than as described in the
immediately preceding sentence following the termination of Executive’s
employment pursuant to this Section 5.3 shall be determined by the Board in its
sole discretion in accordance with the policies and practices of the Company and
applicable laws.

5.4. Termination by Executive. Executive’s employment hereunder may be
terminated by Executive at any time upon not less than thirty (30) days prior
written notice from Executive to the Company. Executive agrees that such notice
period is reasonable and necessary in light of the duties assumed by Executive
pursuant to this Agreement and fair in light of the consideration Executive is
receiving pursuant to this Agreement. If Executive terminates Executive’s
employment with the Company pursuant to this Section 5.4, the Company shall pay
Executive only all amounts owed to Executive for work performed prior to the
Termination Date, plus the cash value of any accrued but unused PTO as of the
Termination Date.

5.5. Notice of Termination. Any termination of employment by the Company or by
Executive shall be communicated by written Notice of Termination to the other
Party in accordance with Section 9 hereof. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

5.6. Survival. The provisions of Section 5 shall survive the termination of this
Agreement.

-4-



--------------------------------------------------------------------------------

LOGO [g235518g56s61.jpg]

 

6. Confidentiality Agreement. In connection with this Agreement, Executive has
executed the NDA which is incorporated herein by reference and made a part of
this Agreement.

7. Return of Company Property. Executive agrees that upon termination of
Executive’s employment hereunder, Executive shall return immediately to the
Company any proprietary materials, any materials containing Confidential
Information (as defined in the NDA) and any other Company or TAC property then
in Executive’s possession or under Executive’s control, including, without
limitation all notes, drawings, lists, memoranda, magnetic disks or tapes, or
other recording media containing such Confidential Information, whether alone or
together with non-confidential information, all documents, reports, files,
memoranda, records, software, credit cards, door and file keys, telephones,
PDAs, computers, computer access codes, disks and instructional manuals, or any
other physical property that Executive received, prepared, or helped prepare in
connection with Executive’s employment under this Agreement. Upon termination,
Executive shall not retain any copies, duplicates, reproductions, or excerpts of
Confidential Information, nor shall Executive show or give any of the above to
any third party. Executive further agrees that Executive shall not retain or use
for Executive’s account at any time any trade name, trademark, service mark,
logo or other proprietary business designation used or owned in connection with
the business of the Company.

8. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 6 or the NDA would be inadequate and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to seek, and Executive will not oppose or object to the granting of,
equitable relief in the form of specific performance, temporary restraining
orders, temporary or permanent injunctions or any other equitable remedy which
may then be available.

9. Notices. Any notice hereunder by either Party to the other shall be given in
writing by personal delivery, facsimile, overnight courier or certified mail,
return receipt requested, addressed, if to the Company, to the attention of the
Board with a copy to the General Counsel of TAC at the Company’s executive
offices or to such other address as the Company may designate in writing at any
time or from time to time to Executive, and if to Executive, to Executive’s most
recent address on file with the Company. Notice shall be deemed given, if by
personal delivery or by overnight courier, on the date of such delivery or, if
by facsimile, on the business day following receipt of delivery confirmation or,
if by certified mail, on the date shown on the applicable return receipt.

10. Assignment. This Agreement may not be assigned by either Party without the
prior written consent of the other Party, provided however that the Company may
assign this Agreement without Executive’s consent in the event of a change of
control.

11. Entire Agreement. The NDA and this Agreement constitute the entire agreement
between the Parties with respect to the subject matter hereof and there have
been no oral or other agreements of any kind whatsoever as a condition precedent
or inducement to the signing of this Agreement or otherwise concerning this
Agreement or the subject matter hereof. To the extent there is any conflict
between this Agreement and the NDA, this Agreement shall prevail. As of the
Effective Date, this Agreement shall supersede and replace in its entirety the
Original Agreement, and the Original Agreement shall be of no further force or
effect.

-5-



--------------------------------------------------------------------------------

LOGO [g235518g87v59.jpg]

 

12. Expenses. The Parties shall each pay their own respective expenses incident
to the enforcement or interpretation of, or dispute resolution with respect to,
this Agreement, including all fees and expenses of their counsel for all
activities of such counsel undertaken pursuant to this Agreement.

13. Governing Law. In light of the domicile of TAC and the issuance of the Stock
Options for TAC Common Stock, this Agreement (including any claim or controversy
arising out of or relating to this Agreement) shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to conflict
of law principles that would result in the application of any law other than the
laws of the State of Delaware.

14. Submission to Jurisdiction; Waiver. Each party irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement or for
recognition and enforcement of any judgment in respect hereof or thereof brought
by another party hereto or its successors or assigns may be brought and
determined in the courts of the State of Delaware (or, if appropriate, a federal
court located within Delaware), and each party hereby irrevocably submits with
regard to any action or proceeding for itself and in respect to its property,
generally and unconditionally, to the exclusive jurisdiction of the aforesaid
courts. Each party hereto hereby irrevocably waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to lawfully serve process, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (c) to the fullest extent permitted by applicable law, that (i)
the suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper and (iii)
this Agreement, or the subject matter hereof or thereof, may not be enforced in
or by such courts.

15. Waiver Of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

16. Waivers and Further Agreements. Any waiver of any terms or conditions of
this Agreement shall not operate as a waiver of any other breach of such terms
or conditions or any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof; provided, however, that no such written waiver, unless it, by
its own terms, explicitly provides to the contrary, shall be construed to effect
a

-6-



--------------------------------------------------------------------------------

LOGO [g235518g34n77.jpg]

 

continuing waiver of the provision being waived and no such waiver in any
instance shall constitute a waiver in any other instance or for any other
purpose or impair the right of the Party against whom such waiver is claimed in
all other instances or for all other purposes to require full compliance with
such provision. Each of the Parties agrees to execute all such further
instruments and documents and to take all such further action as the other Party
may reasonably require in order to effectuate the terms and purposes of this
Agreement.

17. Amendments. This Agreement may not be amended, nor shall any waiver, change,
modification, consent or discharge be effected except by an instrument in
writing executed by both Parties.

18. Severability. If any provision of this Agreement shall be held or deemed to
be, or shall in fact be, invalid, inoperative or unenforceable as applied to any
particular case in any jurisdiction or jurisdictions, or in all jurisdictions or
in all cases, because of the conflict of any provision with any constitution or
statute or rule of public policy or for any other reason, such circumstance
shall not have the effect of rendering the provision or provisions in question
invalid, inoperative or unenforceable in any other jurisdiction or in any other
case or circumstance or of rendering any other provision or provisions herein
contained invalid, inoperative or unenforceable to the extent that such other
provisions are not themselves actually in conflict with such constitution,
statute or rule of public policy, but this Agreement shall be reformed and
construed in any such jurisdiction or case as if such invalid, inoperative or
unenforceable provision had never been contained herein and such provision
reformed so that it would be valid, operative and enforceable to the maximum
extent permitted in such jurisdiction or in such case.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

20. Section Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

21. Legal Advice. In executing this Agreement, Executive acknowledges that the
Company has notified Executive of Executive’s right to review this Agreement
with counsel, and Executive has received, if Executive so chose, legal advice
concerning this Agreement.

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Agreement as of the Effective Date.

EXECUTIVE

RAND IMAGINiT TECHNOLOGIES, INC.

By:

Robert Heeg

By:

Name: Marc Dulude

Title: CEO

-7-



--------------------------------------------------------------------------------

LOGO [g235518g61o79.jpg]

 

Exhibit A

OPTION CERTIFICATE

-8-



--------------------------------------------------------------------------------

LOGO [g235518g38w14.jpg]

 

Exhibit B

EMPLOYEE CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS, NON-COMPETITION AND
NON-SOLICITATION AGREEMENT

In consideration of my continued employment by Rand IMAG1NiT Technologies, Inc.,
an Ohio corporation, or any of its predecessors, successors, subsidiaries or
affiliates, including without limitation Typhoon Acquisition Corp. (“TAC”),
TAC’s subsidiaries and affiliates (collectively, the “Company”), and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I agree as follows:

Confidentiality

I understand that the Company continually obtains and develops valuable
proprietary and confidential information concerning its business, business
relationships and financial affairs (the “Confidential Information”) which may
become known to me in connection with my employment.

I acknowledge that all Confidential Information, whether or not in writing and
whether or not labeled or identified as confidential or proprietary, is and
shall remain the exclusive property of the Company or the third party providing
such Confidential Information to myself or the Company. By way of illustration,
but not limitation, Confidential Information may include Inventions (as defined
below), trade secrets, technical information, know-how, research and development
activities of the Company, product, service and marketing plans, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
customer and supplier information and information disclosed to the Company or to
me by third parties of a proprietary or confidential nature or under an
obligation of confidence. Confidential Information is contained in various
media, including without limitation, patent applications, computer programs in
object and/or source code, flow charts and other program documentation, manuals,
plans, drawings, designs, technical specifications, laboratory notebooks,
supplier and customer lists, internal financial data and other documents and
records of the Company.

I agree that I shall not, during the term of my employment and thereafter,
publish, disclose or otherwise make available to any third party, other than
employees of the Company, any Confidential Information except as expressly
authorized in writing by the Company. I agree that I shall use such Confidential
Information only in the performance of my duties for the Company and in
accordance with any Company policies with respect to the protection of
Confidential Information.

I agree to exercise all reasonable precautions to protect the integrity and
confidentiality of Confidential Information in my possession and not to remove
any materials containing Confidential Information from the Company’s premises
except to the extent necessary to my employment. Upon the termination of my
employment, or at any time upon the Company’s request, Ishall return immediately
to the Company any and all materials containing any Confidential Information
then in my possession or under my control.

Confidential Information shall not include information which (a) is or becomes
generally known within the Company’s industry through no fault of mine; (b) was
known to me at the time it

-9-



--------------------------------------------------------------------------------

LOGO [g235518g00o12.jpg]

 

was disclosed as evidenced by my written records at the time of disclosure; (c)
is lawfully and in good faith made available to me by a third party who did not
derive it from the Company and who imposes no obligation of confidence on me; or
(d) is required to be disclosed by a governmental authority or by order of a
court of competent jurisdiction, provided that such disclosure is subject to all
applicable governmental or judicial protection available for like material and
reasonable advance notice is given to the Company.

Assignment of Inventions

I agree promptly to disclose to the Company any and all ideas, concepts,
discoveries, inventions, developments, original works of authorship, software
programs, software and systems documentation, trade secrets, technical data,
know-how that are conceived, devised, invented, developed or reduced to practice
or tangible medium by me, under my direction or jointly with others during any
period that I am employed or engaged by the Company, whether or not during
normal working hours or on the premises of the Company, which relate, directly
or indirectly to the Business of the Company and arise out of my employment with
the Company (hereinafter “Inventions”). “Business” shall mean the business
(including activities planned and budgeted but not yet implemented) of the
Company at any time during my employment; the Business of the Company shall
initially be the sale of design software and related services, as such business
may evolve from time to time following the date hereof.

I hereby irrevocably assign to the Company all of my right, title and interest
to the Inventions and any and all related patent rights, copyrights and
applications and registrations thereof. During and after my employment, I shall
cooperate with the Company, at the Company’s expense, in obtaining proprietary
protection for the Inventions and I shall execute all documents which the
Company shall reasonably request in order to perfect the Company’s rights in the
Inventions. I hereby appoint the Company my attorney to execute and deliver any
such documents on my behalf in the event I should fail or refuse to do so within
a reasonable period following the Company’s request. I understand that, to the
extent this Agreement shall be construed in accordance with the laws of any
state which limits the assignability to the Company of certain employee
inventions, this Agreement shall be interpreted not to apply to any such
invention which a court rules or the Company agrees is subject to such state
limitation.

I acknowledge that all original works of authorship made by me within the scope
of my employment which are protectible by copyright are intended to be “works
made for hire”, as that term is defined in Section 101 of the United States
Copyright Act of 1976 (the “Act”), and shall be the property of the Company and
the Company shall be the sole author within the meaning of the Act. If the
copyright to any such copyrightable work shall not be the property of the
Company by operation of law, I will, without further consideration, irrevocably
assign to the Company all of my right, title and interest in such copyrightable
work and will cooperate with the Company and its designees, at the Company’s
expense, to secure, maintain and defend for the Company’s benefit copyrights and
any extensions and renewals thereof on any and all such work. I hereby waive all
claims to moral rights in any such copyrightable works.

I further represent that the attached Schedule A contains a complete list of all
inventions made, conceived or first reduced to practice by me, under my
direction or jointly with others prior to my employment with the Company (“Prior
Inventions”) and which are not assigned to the

-10-



--------------------------------------------------------------------------------

LOGO [g235518g92d74.jpg]

 

Company hereunder. If there is no such Schedule A attached hereto or no
inventions listed therein, I represent that there are no such Prior Inventions.

I acknowledge and agree that the assignments above and other rights granted to
the Company herein are irrevocable and that my sole remedy in the event of any
claim for breach of this or any other Agreement by the Company shall be an
action for money damages. In no event shall I have any right to revoke or
rescind the assignments set forth above and I hereby covenant and agree not to
challenge, directly or indirectly, the Company’s sole and exclusive ownership of
the Inventions and copyrightable works assigned to Company hereunder.

Non-Competition

I hereby agree to undertake certain non-competition obligations in consideration
for my employment by the Company going forward. I agree that while I am employed
by the Company and for a period ending 12 months after any termination or
cessation of such employment (the “Non-Interference Period”), I shall not,
without the Company’s prior written consent, directly or indirectly, as a
principal, employee, consultant, partner, or stockholder of, or in any other
capacity with, any business enterprise (other than in my capacity as a holder of
not more than 1% of the combined voting power of the outstanding stock of a
publicly held company or as a holder of not more than 5% of the combined voting
power of the outstanding stock or equity interests of a privately held entity
and its affiliates) anywhere in the world where the Company conducts its
Business (a) engage in any activity that competes, directly or indirectly with
the Business of the Company, (b) conduct a business of the type or character
engaged in or, to my knowledge, planned and budgeted to be engaged in by the
Company at the time of termination or cessation of my employment or (c) develop
products or services competitive with those offered or, to my knowledge, planned
and budgeted to be offered by the Company.

General non-solicitation

I agree that while I am employed by the Company and during the Non-Interference
Period, I shall not solicit, divert or take away, or attempt to divert or take
away, the business or patronage of any of the clients, customers or accounts, of
the Company which were contacted, solicited or served by me or others at the
Company while I was employed by the Company.

Non-solicitation of Employees

I agree that while I am employed by the Company and during the Non-Interference
Period, I shall not directly or indirectly recruit, solicit or hire any employee
of the Company, or induce or attempt to induce any employee of the Company to
discontinue his or her employment relationship with the Company.

-11-



--------------------------------------------------------------------------------

LOGO [g235518g63h53.jpg]

 

Notice of Subsequent Employment

I shall, during the Non-Interference Period, notify the Company of any change of
address, and of any subsequent employment (stating the name and address of the
employer and the nature of the position) or any other business activity. I
hereby authorize the Company to disclose to any subsequent employer the terms of
this Agreement and any other information related to my employment by the Company
as may be permitted by applicable law.

Other Agreements

I hereby represent to the Company that, except as identified on Schedule B, I am
not bound by any agreement or any other previous or existing business
relationship which conflicts with or prevents the full performance of my duties
and obligations to the Company (including my duties and obligations under this
or any other agreement with the Company) during my employment.

I understand that the Company is neither requesting, nor does it desire to
acquire, from me any trade secrets, know-how or confidential business
information I may have acquired from others. Therefore, I covenant, represent
and warrant that during my employment with the Company, I will not use or
disclose any proprietary information or trade secrets of any former employer, or
any other person or entity with whom I have an agreement or to whom I owe a duty
to keep such information in confidence. Those persons or entities with whom I
have such agreements or to whom I owe such a duty are identified on Schedule B.
Additionally, to the extent that I am bound by any agreements with any of my
former employers not to solicit customers or employees of any former employers
for a period of time, I agree, represent and warrant that I will honor such
agreements.

General

This Agreement may not be assigned by either party except that the Company may
assign this Agreement in connection with the merger, consolidation or sale of
all or substantially all of its business or assets. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and other legal representatives and, to the extent that
any assignment hereof is permitted hereunder, their assignees.

This Agreement supersedes all prior agreements, written or oral, with respect to
the subject matter of this Agreement. This Agreement may be changed only by a
written instrument signed by both parties hereto.

In the event that any one or more of the provisions contained herein shall, for
any reason, be held to be invalid, illegal, or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provisions of this Agreement, and all other provisions shall remain in full
force and effect. If any of the provisions of this Agreement is held to be
excessively broad, it shall be reformed and construed by limiting and reducing
it so as to be enforceable to the maximum extent permitted by law. I agree that
should I violate any obligation imposed on me in this Agreement, I shall
continue to be bound by the obligation until a period equal to the term of such
obligation has expired without violation of such obligation.

-12-



--------------------------------------------------------------------------------

LOGO [g235518g92a27.jpg]

 

No delay or omission by the Company in exercising any right under this Agreement
will operate as a waiver of that or any other right. A waiver or consent given
by the Company on any occasion if effective only in that instance and will not
be construed as a bar to or waiver of any right on any other occasion.

I acknowledge that the restrictions contained in this Agreement are necessary
for the protection of the business and goodwill of the Company and are
reasonable for such purpose. I understand further that my agreement to the
restrictions outlined in this Agreement was a key inducement to my continued
employment by the Company. I agree that any breach of this Agreement by me will
cause irreparable damage to the Company and that in the event of such breach,
the Company shall be entitled, in addition to monetary damages and to any other
remedies available to the Company under this Agreement and at law, to seek, and
I will not oppose or object to the granting of, equitable relief, including
injunctive relief, and to payment by myself of all costs incurred by the Company
in enforcing the provisions of this Agreement, including reasonable attorneys’
fees. I agree that should I violate any obligation imposed on me in this
Agreement, I shall continue to be bound by the obligation until a period equal
to the term of such obligation has expired without violation of such obligation.

This Agreement shall be construed as a sealed instrument and, in light of the
domicile of TAC and the issuance of the Stock Options for TAC Common Stock,
shall in all events and for all purposes be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to any choice
of law principle that would dictate the application of the laws of another
jurisdiction. Any action, suit or other legal proceeding which I may commence to
resolve arising under or relating to any provision of this Agreement shall be
commenced only in a court of the State of Delaware (or, if appropriate, a
federal court located within Delaware), and I hereby consent to the jurisdiction
and venue of such court with respect to any action, suit or proceeding commenced
in such court by the Company.

I HAVE READ ALL OF THE PROVISIONS OF THIS AGREEMENT AND I UNDERSTAND, AND AGREE
TO, EACH OF SUCH PROVISIONS.

March 31, 2008

Date (Signature)

Print Name: Robert F. Heeg

Acknowledged and

agreed to:

RAND IMAG1NIT TECHNOLOGIES, INC.

By:

Name: Marc Dulude

Title: CEO

-13-



--------------------------------------------------------------------------------

LOGO [g235518g64q64.jpg]

 

SCHEDULE A

PRIOR INVENTIONS

The following is a complete list of all Prior Inventions

Additional Sheets Attached

If I am claiming any Prior Inventions above, I agree that, if in the course of
my employment with the Company, I incorporate into a Company product, process or
machine a Prior Invention owned by me or in which I have an interest, the
Company shall automatically be granted and shall have a non-exclusive,
royalty-free, irrevocable, transferable, perpetual world-wide license to make,
have made, modify, use and sell such Prior Invention as part of, or in
connection with, such product, process or machine.

-14-